PER CURIAM.
Bobby Williams challenges an order by the trial court revoking his probation. We affirm the trial court’s revocation of Williams’ probation, but remand to the trial court for correction of the written order. At the conclusion of the revocation hearing, the trial court found Williams had violated condition 3 of his probation. However, the written order indicates Williams violated conditions 1, 2 and 9, as well as condition 3. We remand to the trial court to correct the written order to conform with the oral pronouncement. Siguencia v. State, 613 So.2d 116 (Fla. 2d DCA 1993). In addition, the clerical error in the judgment listing the two counts of lewd and lascivious acts as third-degree felonies should be corrected to indicate second-degree felonies.
THREADGILL, A.C.J., and ALTENBERND and QUINCE, JJ., concur.